
	

114 HR 4905 IH: ATF Enforcement Act
U.S. House of Representatives
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4905
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2016
			Mr. Beyer (for himself, Mr. Engel, Mr. Vargas, Ms. Norton, Mrs. Watson Coleman, Mr. Quigley, Mr. Blumenauer, Mr. Meeks, Mr. Gutiérrez, and Mr. Connolly) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To restore the ability of law enforcement authorities to enforce gun safety laws, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the ATF Enforcement Act. 2.Elimination of Senate confirmation requirement for the appointment of the Director of the Bureau of Alcohol, Tobacco, Firearms and ExplosivesSection 599A(a)(2) of title 28, United States Code, is amended by striking President, by and with the advice and consent of the Senate and inserting Attorney General,.
		3.Elimination of limitations relating to firearms trace data
			(a)Tiahrt amendments
 (1)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 6th proviso.
 (2)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010.
 (3)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009.
 (4)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking beginning in fiscal year 2008 and thereafter and inserting in fiscal year 2008.
 (5)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking with respect to any fiscal year.
 (6)The 6th proviso under the heading in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking with respect to any fiscal year.
				(b)Prohibition on use of firearms trace data To draw broad conclusions about firearms-Related crime
 (1)Section 514 of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 271–272) is repealed.
 (2)Section 516 of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 633) is repealed.
				4.Elimination of prohibition on consolidation or centralization in the Department of Justice of
			 firearms acquisition and disposition records maintained by Federal
 firearms licenseesThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 1st proviso.
		5.Elimination of prohibition on imposition of requirement that firearms dealers conduct physical
 check of firearms inventoryThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 248) is amended by striking the 5th proviso.
 6.Elimination of requirement that instant check records be destroyed within 24 hoursSection 511 of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 922 note; Public Law 112–55; 125 Stat. 632) is amended—
 (1)by striking — and all that follows through (1); and (2)by striking the semicolon and all that follows and inserting a period.
			7.Elimination of prohibition on processing of Freedom of Information Act requests about arson or
 explosives incidents or firearm tracesSection 644 of division J of the Consolidated Appropriations Resolution, 2003 (5 U.S.C. 552 note; Public Law 108–7; 117 Stat. 473–474) is repealed.
		8.Elimination of prohibitions relating to curios or relics and importation of surplus military firearms
 (a)Section 518 of division B of the Consolidated Appropriations Act, 2016 (Public Law 114–113) is repealed.
 (b)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 921 note; Public Law 113–6; 127 Stat. 248) is amended by striking the 1st proviso.
 (c)Section 519 of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 274) is repealed.
 9.Elimination of prohibition on denial of federal firearms license due to lack of business activityThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 248) is amended by striking the 6th proviso.
		10.Elimination of prohibition on the transfer of the functions, missions, or activities of the Bureau
			 of Alcohol, Tobacco, Firearms and Explosives to other agencies or
			 departments
 The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2016 (Public Law 114–113) is amended by striking the 3rd proviso.
		11.Elimination of prohibition on search computerized records of federally licensed firearms dealers
 who are out of businessThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 610) is amended by striking the 7th proviso.
		12.Elimination of prohibition on denying, or failing to act on, application to import certain shotgun
			 models on the basis that the shotgun was not particularly suitable for or
 readily adaptable to sporting purposesSection 532 of division B of the Consolidated Appropriations Act, 2016 (Public Law 114–113) is repealed.
		
